DETAILED ACTION
	The current Office Action is in response to the papers submitted 12/06/2019.  Claims 1 – 19 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: DATA STORAGE DEVICE AND OPERATING METHOD USING MIDPOINT PAGES TO DETERMINE A LAST ACCESS PAGE.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 2 and 10 - 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankaranarayanan et al. (Pub. No.: US 2015/0199149) referred to as Sankaranarayanan in view of Gorobets (Pub. No.: US 2008/0082596) referred to as Gorobets further in view of Lin (Pub. No.: US 2018/0101302) referred to as Lin.
With regard to claim 1, Sankaranarayanan teaches storage [94, Fig 1] including a plurality of dies [99, Fig 1], each including a plurality of memory blocks, each including a plurality of pages [Paragraph 0033; Dies are organized in planes which comprise blocks and pages]; and
[99, Fig 1] to configure a block group [S-BLOCK #1, S-BLOCK#2, and S-BLOCK #N, Fig 2; Paragraphs 0005 and 0038] and access the storage [94, Fig 1] in a die interleaving manner [Fig 2; Paragraphs 0038, 0043, 0049].
Sankaranarayanan may not specifically disclose the limitations of configuring a page group with pages having a same offset in each memory block in each block group, wherein the controller is configured to detect an open block group as power is supplied after sudden power off, set search sections for each die including a plurality of blocks in the detected open block group, and search for a last access page by simultaneously accessing the search sections for the dies.
Gorobets discloses configuring a page group with pages having a same offset [P1, Fig 3; Paragraph 0028; Each page in page group P1 is at the same offset in the blocks] in each memory block [210 – 213, Fig 3] in each block group [210 – 213, Fig 2; Paragraph 0027].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gorobets in Sankaranarayanan, because Gorobets improves the garbage collection process performed in flash memory [Paragraphs 0003 – 0007].
However, Sankaranarayanan in view of Gorobets may not specifically disclose the limitation of the controller is configured to detect an open block group as power is supplied after sudden power off, set search sections for each die including a plurality of blocks in the detected open block group, and search for a last access page by simultaneously accessing the search sections for the dies.
Lin teaches the controller [160, Fig 1] is configured to detect an open block group as power is supplied after sudden power off, set search sections for each die including a plurality of blocks in the detected open block group, and search for a last access page by simultaneously accessing the search sections for the dies [Paragraphs 0020 – 0022; After a power is applied a search is performed on the memory for any page that was being written when a power-off event occurred].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lin in Sankaranarayanan in view of Gorobets, because Lin improves the management of TLC blocks in flash memory by reducing the wasting of TLC blocks, reducing the erase count of TLC blocks, and avoids the processing associated with searching certain TLC blocks due to a power off event to increase efficacy [Paragraphs 0004 and 0042].
With regard to claim 2, Sankaranarayanan teaches a plurality of dies [99, Fig 1], each including a plurality of memory blocks, each including a plurality of pages [Paragraph 0033; Dies are organized in planes which comprise blocks and pages].
Gorobets teaches wherein offsets of the pages in the search section for each die do not overlap [Paragraph 0028; The page offsets can be any offset in a block and each page offset is unique based on the block and location in the block the page is located].
Lin teaches the controller is configured to search for the last access page by sequentially accessing first pages of the search sections for the dies [Paragraph 0020; Using a flag to indicate if a write was completed or not shows the search for the unfinished write would involve sequentially searching the pages for an unfinished flag].
Claims 10 – 11 are method claims related to the device claims 1 – 2.  Claims 10 – 11 are rejected using the same prior art and rationale as claims 1- 2.

Allowable Subject Matter
Claims 3 – 9 and 12 - 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art teaches memory dies divided into blocks and pages, grouping multiple blocks into a meta/super block, grouping multiple pages into a meta/super page, determining a last page that was accessed when there was a power off event, and determining if the last access page has valid data or not.  However, the prior art fails to teach individually or in combination the limitations of…
(Claim 3)	“…the controller is configured to search for the last access page in the open block group according to whether midpoint pages in the search sections for the dies are valid pages or empty pages.”
(Claim 12)	“…searching for the last access page in the open block group according to whether midpoint pages in the search sections for the dies are valid pages or empty pages.”
All remaining claims are objected to for being dependent on an objected base claim.

Claim 19 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art teaches memory dies divided into blocks and pages, grouping multiple blocks into a meta/super block, grouping multiple pages into a meta/super page, determining a last page that was accessed when there was a power off event, and determining if the last access page has valid data or not.  However, the prior art fails to teach individually or in combination the limitations of…
(Claim 19)	“…wherein a reset area is defined for a subsequent search based on whether or not midpoint pages in the search areas are all empty pages, valid pages or a combination thereof, as determined in the accessing operation.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gorobets et al. (Pat 10,223,029) discloses organizing multiple blocks from different planes into a larger metablock and organizing multiple pages in different blocks in the metablock into a metapage.
Hsieh et al. (Pat 9,990,152) discloses in the case where the special event is the sudden power-off event, in this case the processor is able to determine that the previous power-off belongs to the sudden power-off event after the power is restored. Next, the processor determines whether the last write data being written is valid or invalid or determines whether the last executed atomic write command is successful, so as to perform a sudden power-off recovery (SPOR) operation (also known as the data recovery operation) correspondingly. The operations for determining whether the last write data being written is valid or invalid or determining whether the last atomic write command being executed is successful are described as follows. In the present embodiment, the processor identifies a last physical sub-unit of the physical sub-units stored with data in an open physical block (also known as the open physical unit). Next, the processor identifies the meta data of the last physical sub-unit stored with data. The open physical block is a physical block stored with data and to which data can still be further written. The open physical block is the last physical block to be written with data. Next, the processor determines whether the open physical block includes at least one other physical sub-unit, which stores the write data/the meta data belonging to the same atomic write command as the write data/the meta data stored by the last physical sub-unit. And then, the processor compares whether a quantity of all the meta data of the atomic write command corresponding to the last physical sub-unit stored with data is equal to the value of the write size in the meta data, so as to determine whether the last write data being written is valid or invalid (determine whether the last executed atomic write command is successful). If they are equal, the processor determines that the write data corresponding to the atomic write command is valid or it means that the atomic write operation corresponding to the atomic write command is successful. If they are not equal, the processor determines that the write data corresponding to the atomic write command is invalid or it means that the atomic write operation corresponding to the atomic write command is unsuccessful. In such case, the processor marks the write data as invalid or marks that the atomic write command is unsuccessfully executed.
Hsieh et al. (Pub. No.: US 2018/0136859) discloses in the case where the special event is the sudden power-off event, in this case the processor is able to determine that the previous power-off belongs to the sudden power-off event after the power is restored. Next, the processor determines whether the last write data being written is valid or invalid or determines whether the last executed atomic write command is successful, so as to perform a sudden power-off recovery (SPOR) operation (also known as the data recovery operation) correspondingly. The operations for determining whether the last write data being written is valid or invalid or determining whether the last atomic write command being executed is successful are described as follows. In the present embodiment, the processor identifies a last physical sub-unit of the physical sub-units stored with data in an open physical block (also known as the open physical unit). Next, the processor identifies the meta data of the last physical sub-unit stored with data. The open physical block is a physical block stored with data and to which data can still be further written. The open physical block is the last physical block to be written with data. Next, the processor determines whether the open physical block includes at least one other physical sub-unit, which stores the write data/the meta data belonging to the same atomic write command as the write data/the meta data stored by the last physical sub-unit. And then, the processor compares whether a quantity of all the meta data of the atomic write command corresponding to the last physical sub-unit stored with data is equal to the value of the write size in the meta data, so as to determine whether the last write data being written is valid or invalid (determine whether the last executed atomic write command is successful). If they are equal, the processor determines that the write data corresponding to the atomic write command is valid or it means that the atomic write operation corresponding to the atomic write command is successful. If they are not equal, the processor determines that the write data corresponding to the atomic write command is invalid or it means that the atomic write operation corresponding to the atomic write command is unsuccessful. In such case, the processor marks the write data as invalid or marks that the atomic write command is unsuccessfully executed.
Jun et al. (Pub. No.: US 2019/0310923) discloses the processor may perform a recovery operation for the data storage device after a sudden power off (SPO). The recovery operation may be an operation that is performed to allow the data storage device to be in a state in which it is able to perform an operation (e.g., a read operation or a write operation) in response to a request from the host device (e.g., a read request, or a write request). For example, the recovery operation may include an operation of loading a bootloader from the read only memory (ROM) (not shown) of the data storage device to the memory, an operation of performing a boot-up by loading code type instructions from the nonvolatile memory device to the memory using the bootloader, an operation of reading system data from the nonvolatile memory device and loading the system data in the memory, and an operation of searching a first erased page by finding an open block which is being used when an SPO occurs, based on the system data, and recovering data written in pages previous to the first erased page.
Karamcheti et al. (Pub. No.: US 2017/0038981) discloses a memory device comprising multiple dies comprised of blocks which then comprise pages.
 Lee (Pub. No.: US 2019/0236005) discloses a sudden power-off recovery (SPOR) occurs while data Data_Mo of the map data block 410 storing address information of data Data_Ho is updated after the data Data_Ho is written from a first page PAGE1 of a first host data open block 408 to a second page PAGE2 of a second host data open block 409. Consequently, the data Data_Mo may not update an address of the data Data_Ho changed to the second page PAGE2 of the second host data open block 409. When power is supplied again to update an address of the data Data_Mo which is not updated due to the sudden power-off, namely, the address of the data Data_Ho, the processor 134 may scan the data Data_Ho. As a result of the scan, the processor 134 may check that the data Data_Ho is stored in the second page PAGE2 of the second host data open block 409. The processor 134 may read the data Data_Ho stored in the second page PAGE2 of the second host data open block 409 and update the data Data_Mo, which is the address information of the Data_Ho, from the second page PAGE2 of the first host data open block 408 to the second page PAGE2 of the second host data open block 409. Since the sudden power-off occurs after the data Data_Ho is written to the second host open block 409 which is a nonvolatile memory, an operation of additionally reading the data Data_Ho from the first page PAGE1 of the first host data open block 408 and writing the read data Data_Ho to the second page PAGE2 of the second host data open block 409 may not be necessary.
Lee (Pub. No.: US 2018/0101454) discloses the controller 130 may check out whether there are two or more open blocks among the memory blocks 152, 154 and 156. In other words, the controller 130 may check out whether the write operation is being performed simultaneously to two or more memory blocks among the memory blocks 152, 154 and 156 at a moment when the SPO occurs. Herein, among the memory blocks 152, 154 and 156 that are included in the non-volatile memory device 150, since the closed blocks may not be a target for a write operation at the moment when a sudden power-off occurs, the presence of the closed blocks is out of consideration in the recovery operation section.
Lin (Pat 10,061,512) discloses checking whether triple level cell (TLC) blocks are undergoing a write operation, which is unfinished at time when a power-off event occurred and device resumes an operation after the power-off event. The controller checks whether data stored in a page written in a TLC block is successfully read when the TLC block is undergoing a write operation, which is unfinished at the time. The controller continues to write the remaining data into the TLC block when the data of the page written in the TLC block is successfully read.
Lin (Pub. No.: US 2018/0101302) discloses a data storage device including a flash memory and a controller is provided. The flash memory has a plurality of TLC blocks, each of which includes a plurality of pages. The controller checks whether any of the TLC blocks was undergoing a write operation and unfinished at the time that the power-off event occurred when the data storage device resumes operation after a power-off event. When a first TLC block was undergoing the write operation and unfinished at the time that the power-off event occurred, the controller further checks whether data stored in a page which was the last one being written in the first TLC block can be successfully read, and continues to write the remaining data into the first TLC block when the data of the page which was the last one being written in the first TLC block can be successfully read.
Zhang et al. (Pat 10,007,451) discloses Methods of sudden power off recovery may include reading dirty-block meta-pages from memory blocks on a dirty block list, recording mapping in formation in open-block meta-pages, serving host commands by looking up logical block addresses (LBAs) in the dirty -block meta-pages and the open-block meta-pages and when an LBA is not found in the dirty -block meta-pages and the open-block meta-pages, reading new mapping information from a dirty table and saving the new mapping information in host -write meta-pages.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178.  The examiner can normally be reached on 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136